Citation Nr: 0825950	
Decision Date: 08/01/08    Archive Date: 08/13/08	

DOCKET NO.  04-40 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether the counting of earned income of $4,958 for the 
period from 1 June 2003 to 31 May 2004 was proper.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April to 
August 1970, and from August to November 1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which found that a recalculation of 
pension benefits was required based upon the veteran's 
reported income, which resulted in the creation of an 
overpayment of pension benefits with recoupment completed by 
partial payments out of existing pension benefits.  In 
June 2007, the Board remanded the appeal to provide the 
veteran with the opportunity of submitting additional 
evidence and information to establish a proper computation of 
income for calculation of pension benefits, and on appeal, 
the RO twice contacted the veteran offering him the 
opportunity to provide the evidence and argument necessary 
for such recalculation.  The veteran did not respond or 
otherwise take advantage of this remand opportunity, and the 
case has been returned to the Board.  The Board finds that 
the RO attempted to comply with its earlier remand action of 
June 2007.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In his July 2004 notice of disagreement, the veteran disputed 
the calculation of income for computation of benefits, and he 
also requested a waiver of the overpayment.  In its June 2007 
remand, the Board noted the veteran's request for waiver, and 
referred this matter back for initial adjudication by the RO.  
The RO did not address the veteran's request for waiver 
during the previous remand, likely because it intended to 
resolve any dispute regarding computation of income for 
pension benefit purposes prior to addressing a request for 
waiver.  The veteran's waiver request remains outstanding, 
but because there has been no initial adjudication, the Board 
has no jurisdiction of the issue on  appeal.  Accordingly, 
the veteran's request for waiver is again referred back to 
the RO for appropriate action.  

Also noted in the Board's previous remand was the fact that 
the veteran had requested a readjustment of his repayment 
plan in his November 2004 substantive appeal.  This also has 
not been previously addressed and again is referred back to 
the RO, but it may be that any overpayment created has now 
been entirely recouped from continuing pension benefits.  The 
evidence on file is insufficient for the Board to make any 
determination, and this matter is also not ripe for appellate 
review.  The issue regarding computation of income is ready 
for appellate review.  

Finally, the veteran requested a Travel Board hearing, and 
was properly notified of and scheduled for such hearing to be 
held at the RO.  On 5 May 2005, the veteran failed to appear 
for this hearing.  There is no motion or request for a new 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Based upon the veteran's own contemporaneous report of 
receipt of periodic income, the Board finds that the RO 
accurately calculated receipt of income as $2,958.62 from 30 
May 2003 to 31 December 2003, and $2,000 from on and after 
1 January 2004.  


CONCLUSION OF LAW

Calculation of income for computation of nonservice-connected 
pension benefits from 1 June 2003 to 31 May 2004 was proper.  
38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.271, 3.272, 3.273 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify and assist claimants in 
substantiating claims for VA benefits.  However, in Barger v. 
Principi, 16 Vet. App. 132 (2002), the US Court of Appeals 
for Veterans Claims (Court) held that VCAA was inapplicable 
to cases involving waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38 United States Code, Chapter 51, as in the 
case now on appeal.  

Nonetheless, the veteran has been notified by the RO on 
several occasions of the requirement for the reporting of all 
income from every source which must be used in calculating VA 
pension benefits.  Moreover, the veteran has himself 
indicated a basic understanding with respect to reporting all 
income from any source, and the issue in this case is not 
overly complex in that regard.  The Board remanded this 
appeal to provide the veteran with the opportunity of 
attempting to resolve a dispute with regard to actual income 
earned during the period in question, but the veteran failed 
or refused to use this opportunity to his benefit.  The 
record certainly reflects that VA has made reasonable efforts 
to obtain relevant records with respect to the veteran's 
income, and VA has certainly notified the veteran of how it 
has computed his earned income during the period in question 
and informed the veteran of the necessity that he 
substantiate through documentary evidence any alternate 
allegation of income which differs from the reported VA 
calculation at issue in this appeal.  

Payments of VA pension benefits are made at a specified 
annual maximum rate, reduced on a dollar-for-dollar basis by 
annualized countable income.  38 U.S.C.A. § 1521.  In 
determining countable income, all payments of any kind or 
from any source will be included, unless specifically 
excluded by law or regulation.  38 U.S.C.A. § 1503; 38 C.F.R. 
§§ 3.271, 3.262, 3.272.  

Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  
38 C.F.R. § 3.273(2).  

Any amount of recurring and irregular income anticipated or 
received by a beneficiary shall be added to determine the 
beneficiary's annual rate of income for a 12-month 
annualization period commencing at the beginning of the 12-
month annualization.  38 C.F.R. § 3.273(d).  

Analysis:  The veteran's initial application for VA 
nonservice-connected pension benefits was approved based upon 
his qualifying service, and based upon his receipt of income 
which was less than the annual rate for payment of pension 
benefits.  In June 2004, the veteran reported his receipt of 
irregular income from truck driving with various employers of 
$2,958.62 for the last seven months of 2003, and $2,000 from 
January to May 2004.  Based upon this report, the RO 
correctly recomputed the veteran's receipt of pension 
benefits retroactively to the date of report and this 
resulted in a reduction in the amount of monthly pension 
payable, and also in an overpayment because the veteran had 
received more countable income than previous pension had been 
computed on.  The veteran was advised of his right to dispute 
the overpayment debt and request a waiver and of his right to 
seek a reasonable payment schedule.  

The veteran subsequently disputed the computation of the debt 
and requested waiver.  The RO has not acted on a waiver 
request, or the veteran's later request for a lower monthly 
payment amount, and these matters are not ripe for appellate 
review, and the Board has no jurisdiction until such time 
that an initial determination is made, and the veteran 
perfects an appeal with respect to either issue.  

In advancing his appeal regarding computation of income, the 
veteran submitted certain evidence and information reflecting 
the receipt of periodic income from other sources revealing 
gross earnings of $1,414.94 from January through April 2004.  
Although the collective amounts of this income are less than 
the initial $2,000 the veteran reported, this evidence did 
not adequately dispute the veteran's earlier objective report 
of $2,000 income during this period.  

The Board recognized the amounts in dispute and remanded the 
appeal in June 2007 to provide the veteran an opportunity to 
continue this dispute with the RO, to provide additional 
evidence and information, and to resolve any existing 
discrepancies with the RO on remand.  The RO subsequently 
complied with the Board's remand in specific requests for 
information and evidence of income and other information in 
letters to the veteran posted in August 2007 and 
December 2007.  These letters were each delivered to the 
current address known for the veteran at the time, and there 
is no evidence on file showing that they were returned as 
undeliverable by the postal authorities.  There is no 
evidence on file that the veteran has ever responded to 
either inquiry, or had any contact with VA about his dispute 
with regard to countable income for pension purposes at any 
time since the Board remanded the appeal in June 2007.  

Under the circumstances, the Board has no alternative but to 
affirm the RO's earlier determination of countable income 
based upon the veteran's objective reports of income made in 
June 2004.  In the most recent Supplemental Statement of the 
Case, the RO noted that it had attempted to obtain additional 
financial information from the veteran so that annualized 
countable income could possibly be adjusted to his benefit 
under the governing regulation of 38 C.F.R. § 3.273.  In the 
complete absence of any further evidence or argument from the 
veteran, the Board concludes that the RO correctly computed 
income for the period in question based upon a valid report 
by the veteran of such income in June 2004.  


ORDER

The counting of earned income for the period of 1 June 2003 
to 31 May 2004 of $4,958 was correct, and the appeal is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


